Citation Nr: 1623360	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD) to include whether clear and unmistakable error (CUE) exists in a February 2008 rating decision.

2.  Entitlement to an initial disability rating in excess of 50 percent for the period prior to February 1, 2014, for PTSD.

3.  Entitlement to a TDIU prior to February 1, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1968 to October 1971, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent disability rating effective from December 11, 2006, the receipt date for the claim to reopen.  

The Veteran and his spouse provided testimony at an August 2011 hearing held before the undersigned.  A copy of the transcript is associated with the record.

In November 2011 the Board remanded the claim to the agency of original jurisdiction (AOJ).  The Board subsequently denied the claim in September 2013. 

The Veteran appealed the Board's September 2013 determination to the Court of Appeals for Veteran's Claims, hereinafter "Court."  In October 2014 the Court issued a Memorandum Decision setting aside, "that part of the September 24, 2013, Board decision that denied entitlement to staged ratings for PTSD" and remanded the matter to the Board for further adjudication consistent with the Memorandum Decision. 

When this case was most recently before the Board in May 2015, a 50 percent disability evaluation was granted for PTSD for the period prior to February 1, 2014, a 70 percent disability evaluation for PTSD was granted for the period beginning February 1, 2014, and entitlement to TDIU was granted effective February 1, 2014.

The Veteran appealed the Board's May 2015 determination to the Court as to the issues of entitlement to an initial disability rating in excess of 50 percent for the period prior to February 1, 2014, for PTSD, and entitlement to a TDIU prior to February 1, 2014.  In January 2016 the Court ordered that the motion for partial remand was granted and remanded the matter to the Board for further adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2015 the Veteran raised the claim of entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for PTSD to include whether CUE exists in a February 2008 rating decision.  In an October 2015 rating decision, the RO denied this claim.  The Veteran submitted a Notice of Disagreement (NOD) in February 2016. 

The Court has held that, when an appellant files a timely NOD as to a particular issue and no Statement of the Case (SOC) is furnished; the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for PTSD to include whether CUE exists in a February 2008 rating decision should be issued.

As the issue of entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for PTSD to include whether CUE exists in a February 2008 rating decision may impact the issues of entitlement to an initial disability rating in excess of 50 percent for the period prior to February 1, 2014, for PTSD, and entitlement to a TDIU prior to February 1, 2014, a decision on the claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).

Accordingly, the case is REMANDED for the following action:

1.  Furnish an SOC as to the issue of entitlement to an effective date earlier than December 11, 2006, for the grant of service connection for PTSD to include whether CUE exists in a February 2008 rating decision.  

Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for the purpose of appellate review.
 
2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Board intimates no opinion to the outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




